—Appeal by the People from an order of the Supreme Court, Suffolk County (Rohl, J.), dated December 30, 1991, which granted the defendant’s motion pursuant to CPL 440.10 to vacate a judgment rendered by the same court on June 7, 1990, under Indictment No. 220/90, convicting the defendant of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the order is reversed, on the law, the motion is denied, and the judgment is reinstated.
The Supreme Court erred in granting the defendant’s motion to vacate the judgment of conviction. There is nothing in the record to indicate that the court or the prosecutor procured the defendant’s plea of guilty by duress, misrepresentation, or fraud, or in violation of any of his constitutional rights (see, CPL 440.10 [1] [b], [h]; see also, People ex rel. Harris v Mahoney, 198 AD2d 466 [decided herewith]). Mangano, P. J., Balletta, Copertino and Joy, JJ., concur.